F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                          March 23, 2007
                             FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                          Clerk of Court

    O LLIE J. SEG O V IA ,

                 Plaintiff-Appellant,

    v.                                                     No. 05-7008
                                                     (D.C. No. 03-CV -678-P)
    M ICHA EL J. A STR UE * ,                              (E.D. Okla.)
    Commissioner, Social Security
    Administration,

                 Defendant-Appellee.




                             OR D ER AND JUDGM ENT **


Before O’BRIEN, HOL LOW A Y, and BALDOCK , Circuit Judges.




         Ollie Segovia appeals the district court’s order affirming the

Commissioner’s denial of her application for Social Security disability and




*
     Pursuant to Fed. R. App. P. 43(c)(2), M ichael J. Astrue is substituted for
Jo Anne B. Barnhart as appellee in this action.
**
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
supplemental security income benefits. W e have jurisdiction under 42 U.S.C.

§ 405(g) and 28 U.S.C. § 1291. W e AFFIRM .

                                           I

      On November 28, 2001, M s. Segovia applied for Social Security benefits.

She alleged that she became disabled as of November 19, 2001, due to pain in her

hands, back, neck, and knees. After a hearing, the ALJ assessed M s. Segovia

with the residual functional capacity (RFC)

      to perform a light level of work with frequently lifting and carrying
      up to 10 pounds, and occasionally carrying not more than 20 pounds.
      However, the claimant’s residual functional capacity is limited by
      only occasional fingering and overhead reaching. She should only
      occasionally push and/or pull with her upper and low er extremities;
      and stoop, crouch, kneel, and crawl not more than occasionally. Her
      capacity is further limited by occasional climbing of stairs, however,
      no climbing of ropes, ladders, or scaffolds.

Aplt. App. at 23. He determined that M s. Segovia’s RFC did not allow her to

perform any of her past relevant work. Based on testimony from a vocational

expert (VE), he then determined that M s. Segovia could perform the jobs of ticket

taker, usher, and cafeteria attendant, which existed in significant numbers in the

national and local economies. Thus, he denied M s. Segovia’s application for

benefits. The Appeals Council denied her request for review.

      In the district court, the magistrate judge indicated that M s. Segovia’s

limitations of only occasional fingering and overhead reaching may conflict w ith

the listings for ticket taker and cafeteria attendant in the Dictionary of



                                          -2-
Occupational Titles (4th ed. 1991) (DOT) and Selected Characteristics of

Occupations Defined in the Revised Dictionary of Occupational Titles (1993)

(SCO). He held, however, that she could work as an usher and that usher jobs

existed in significant numbers. Because he determined that the C ommissioner’s

decision was supported by substantial evidence and that the Commissioner

applied the correct legal standards, he recommended the district court affirm the

denial of benefits. The district court adopted the recommendation, and

M s. Segovia appeals.

                                          II

      On appeal, M s. Segovia raises the three issues she raised in the district

court: (1) the VE’s testimony differed, without explanation, from the

specifications of the D O T; (2) the ALJ improperly assessed her credibility; and

(3) the ALJ disregarded her treating physicians’ opinions about her condition.

“W e review the commissioner’s decision only to determine whether substantial

evidence supports that decision and whether the applicable legal standards were

applied correctly.” Shepherd v. Apfel, 184 F.3d 1196, 1199 (10th Cir. 1999).

                                         A.

      M s. Segovia first contends that the VE’s testimony conflicts with the DOT

because the descriptions in the D OT and the SCO for ticket taker, usher, and

cafeteria attendant require fingering and reaching capabilities that are beyond her

assessed RFC. As part of this argument, she contends there are not significant

                                         -3-
numbers of usher positions in the economy. The Commissioner argues that

M s. Segovia w aived her usher-related arguments because (1) she did not object to

the magistrate judge’s finding that she could perform the usher job and (2) she did

not argue that the usher job does not exist in significant numbers until she filed

her objections to the magistrate judge’s findings and recommendations. The

Commissioner also submits that M s. Segovia’s RFC permits her to perform the

ticket-taker and cafeteria-attendant jobs.

      As the Commissioner argues, “[t]his court has adopted a firm waiver rule

which provides that a litigant’s failure to file timely objections to a magistrate’s

report and recommendation waives appellate review of both the factual and legal

determinations.” Key Energy Res. Inc. v. M errill (In re Key Energy Res. Inc.),

230 F.3d 1197, 1199-1200 (10th Cir. 2000) (quotation and brackets omitted); see

also Soliz v. Chater, 82 F.3d 373, 375-76 (10th Cir. 1996) (applying firm waiver

rule in Social Security case). It is immaterial whether M s. Segovia waived her

ability to argue whether she can perform the usher job, however, because the

result is the same. The record supports the Commissioner’s decision that

M s. Segovia can perform the usher job. Specifically, the SCO states the position

requires only occasional fingering and occasional reaching, which limitations are

consistent with M s. Segovia’s RFC. See SCO § 09.05.08; Aplt. A pp. at 442-43.

      The next question is whether M s. Segovia waived the argument that usher

jobs do not exist in significant numbers because she did not discuss the point until

                                          -4-
she filed her objections. Generally, “[i]ssues raised for the first time in

objections to the magistrate judge’s recommendation are deemed waived.”

M arshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996). In this case, we are not

convinced that M s. Segovia had reason to argue whether any one of the positions

existed in significant numbers until the magistrate judge raised the issue, and thus

we decline to find this issue waived.

      The district court held there was a significant number of usher jobs. The

record, how ever, actually is unclear as to the number of usher jobs, as the VE

testified that there were 350 usher and ticket-taker jobs in Oklahoma and 32,000

nationally. He did not separately identify how many of the 350 (or 32,000) jobs

were ushers and how many were ticket takers. In any event, even if the record

did establish the number of usher jobs available, this court has held that it is

inappropriate for the federal courts to determine in the first instance whether a

particular number of jobs is a significant number. See Allen v. Barnhart,

357 F.3d 1140, 1144-45 (10th Cir. 2004). The lack of record evidence and Allen

indicate that the district court erred in affirming the Commissioner’s decision

based solely on M s. Segovia’s ability to do the usher job.

      This determination, however, does not require remand of this proceeding.

Our task in Social Security proceedings is to determine whether substantial

evidence supports the Commissioner’s decision. See, e.g., Shepherd, 184 F.3d at

1199. The record in this case meets the substantial-evidence standard. Both the

                                          -5-
ticket-taker and cafeteria-attendant positions require only occasional fingering,

consistent with M s. Segovia’s RFC. See SCO §§ 09.05.02, 09.05.08; Aplt. App.

at 439, 447. Both positions require “frequent” reaching, see SCO §§ 09.05.02,

09.05.08; Aplt. App. at 439, 446, while M s. Segovia is limited to occasional

overhead reaching. For purposes of the SCO, however, “reaching” is defined as

“[e]xtending hand(s) and arm(s) in any direction.” SCO at C-3 (emphasis added).

The SCO does not separately classify overhead reaching. Thus, under the SCO,

even a job requiring frequent reaching does not necessarily require more than

occasional overhead reaching. The VE was aware of M s. Segovia’s limitations on

overhead reaching, and he testified both that she could perform the jobs he

identified and that his opinion of the jobs open to her was consistent with the

D O T’s specifications. Aplt. App. at 391-92, 395. In these circumstances, the

VE’s testimony does not conflict with the DOT and SCO so much as it clarifies

how their broad categorizations apply to this specific case. See Carey v. Apfel,

230 F.3d 131, 146 (5th Cir. 2000) (“To the extent that there is any implied or

indirect conflict between the vocational expert’s testimony and the DOT in this

case, . . . the ALJ may rely upon the vocational expert’s testimony provided that

the record reflects an adequate basis for doing so. . . . [A]ll kinds of implicit

conflicts are possible and the categorical requirements listed in the DOT do not

and cannot satisfactorily answer every such situation.”). Further, the DOT

descriptions for cafeteria attendant and ticket taker do not indicate that these jobs

                                          -6-
predominantly involve overhead reaching rather than other types of reaching. See

DOT §§ 311.677-010, 344.667-010; Aplt. A pp. at 437, 445.

      In sum, the VE’s testimony that M s. Segovia could perform the jobs of

ticket taker, usher, and cafeteria attendant constitutes substantial evidence

supporting the Commissioner’s decision to deny benefits.

                                           B.

      M s. Segovia’s remaining arguments concerning credibility and her treating

physicians’ opinions come under our firm waiver rule. M s. Segovia’s objection to

the magistrate judge’s findings and recommendations regarding these arguments

was conclusory and non-specific. Such statements are insufficient: “only an

objection that is sufficiently specific to focus the district court’s attention on the

factual and legal issues that are truly in dispute will advance the policies behind

the M agistrate’s Act that led us to adopt a waiver rule in the first instance.”

United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir. 1996);

see also Soliz, 82 F.3d at 375-76 (finding general objection “not sufficient to

preserve the more specific issues plaintiff attempts to raise on appeal”); Fed. R.

Civ. P. 72(b) (requiring a party to file “specific” objections). W hile the firm

waiver rule does not apply when the interests of justice require review, M orales-

Fernandez v. INS, 418 F.3d 1116, 1119 (10th Cir. 2005), M s. Segovia has offered

no justification for invoking this exception to the rule and none affirmatively

appears from the circumstances of record. Thus, we decline to consider her

                                           -7-
arguments about the ALJ’s credibility determinations and his evaluation of her

treating physicians’ opinions.

                                        III

      The judgment of the district court is AFFIRMED.


                                                  Entered for the Court



                                                  Terrence L. O’Brien
                                                  Circuit Judge




                                        -8-